Citation Nr: 0621032	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye disability, to 
include as a residual of an in-service left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in December 2002.

The veteran was scheduled for a Board hearing in February 
2006, but failed to attend.


FINDINGS OF FACT

1.  Any left eye injury suffered by the veteran service was 
acute in nature and resolved without leaving chronic 
disability. 

2.  A chronic left eye disability was not manifested during 
the veteran's active duty service, nor is a chronic left eye 
disability otherwise causally related to the veteran's active 
duty service.


CONCLUSION OF LAW

Chronic left eye disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated October 2001 and 
November 2001.  Moreover, in these letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the October and November 2001 
letters were sent to the appellant prior to the July 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The October and November 2001 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for a left eye 
disability, but there was no timely notice of the types of 
evidence necessary to establish the severity of his claimed 
disability or to establish an effective date for any rating 
that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with notice regarding how VA determines a 
disability rating and how VA determines an effective date in 
a March 2006 letter.  Also, the RO's October and November 
2001 VCAA letters to the veteran advised the veteran to 
submit evidence that shows the history and nature of his left 
eye disability.  To the extent that such notice may be viewed 
as deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for a left eye disability, no rating or 
effective date will be assigned and any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that a VA examination for the 
veteran's claim has not been conducted.  However, in view of 
the fact that the service medical records reflect that the 
veteran's left eye was clinically normal at the time of his 
separation from service and there is no medical evidence 
reflecting any chronic left eye disability during service, 
the Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, any opinion relating a current left 
eye disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2005).  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).  VA has undertaken repeated efforts 
to obtain additional medical records identified by the 
appellant which have been determined to be unavailable.  
Under these circumstances, no further action is necessary to 
assist the appellant with these issues.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear from the record that the veteran currently 
suffers from a left eye disability involving glaucoma with a 
history of other left eye disorders and a loss of vision in 
the left eye.  Turning to the medical evidence regarding the 
veteran's left eye from his period of active duty service, 
the Board notes that there was no diagnosis of any specific 
pathology of the left eye at the time of the veteran's 
January 1946 entrance examination.  Examination at that time 
appears to have documented some reduced visual acuity in the 
left eye.  In this regard, left eye vision of '13/20' was 
reported.  in contrast to '20/20' vision in the veteran's 
right eye.  This was considered to be non-disqualifying.  The 
Board notes here that refractive error of the eyes is not 
considered a disability for VA compensation purposes.  38 
C.F.R. § 3.303(c).  

The veteran has repeatedly described that he was struck in 
the left eye during a baseball or softball game during his 
time in active duty service.  The veteran contends that he 
suffered permanent damage to the eye in this incident.  
Service medical records do not include any documentation of 
such an injury related to the described incident.  Service 
medical records do include clinical notes compiled during the 
course of hospitalization for several days in May 1947 for 
left ear disability.  Three days into the hospitalization, 
the veteran reported some discomfort in the left eye.  
However, no eye disorder was documented.  

Accepting, for the sake of the veteran's argument, that he 
was struck in the left eye and suffered a resulting injury 
during his active duty service, the Board is nevertheless 
unable to find that this injury resulted in the veteran's 
current chronic left eye disability because of the competent 
medical evidence of record.  While the veteran is competent 
to provide evidence regarding injury and symptomatology, he 
is simply not competent to provide evidence regarding medical 
diagnosis or etiology of his history of left-eye problems.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Moreover, the Board 
cannot make its own independent medical determinations based 
upon the veteran's described recollections of his history of 
left eye problems.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  In other words, even assuming that the veteran was 
struck in the eye during service, the Board cannot find that 
such an incident caused a chronic left eye disability or 
aggravated a pre-existing left eye disability without 
competent medical evidence to support such a finding.

In this case, the most probative medical evidence indicates 
that the veteran did not have impaired vision and did not 
suffer from any chronic disability in his left eye at the 
time that he was separated from service.  It is of great 
significance that the November 1947 discharge examination 
report shows that the veteran's left eye was normal at that 
time.  Vision was tested and evaluated to be '20/20' in both 
eyes, the eyes were noted to be of clinically normal size and 
shape with normal reactivity and normal color perception.  It 
was expressly noted that the eyes were free of any disease or 
anatomical defects at that time.  This examination report 
strongly suggests that a medical professional, upon personal 
examination of the veteran, was of the opinion that there was 
no chronic disability of the left eye at the time of the 
veteran's discharge from service and, thus, that no chronic 
disability of the left eye began or was aggravated during the 
veteran's service.  It is noteworthy that this report shows 
the veteran's vision in the left eye to be significantly 
better, and certainly not deteriorated, from that which was 
reported at the veteran's entrance exam.  The November 1947 
separation examination report must be accorded great 
probative weight because it is a contemporaneous report of a 
medical professional upon personally examining the veteran.  
The Board also notes that the veteran signed a certification 
at that time to the effect that he had informed medical 
personnel of all bodily ailments which he had suffered that 
that to the best of his knowledge at that time he was free of 
all bodily ailments.  This suggests that the veteran himself 
did not believe he was suffering from any left eye disorder 
at that time.  In sum, assuming for the sake of argument that 
the veteran did suffer a left eye injury during service, it 
appears that such injury was acute in nature and that it did 
not result in chronic left eye disability.

The earliest indication of any competent medical evidence 
regarding the veteran's left eye disability is associated 
with a December 1967 doctor's consultation.  This 
consultation is described in two letters from the doctor to 
VA; the first letter is dated November 2001 and the second 
letter is dated January 2002.  In the earlier letter, the 
doctor indicates that the veteran had blurred vision in 
December 1967 and the veteran had at that time described that 
the impaired vision had existed since being struck with a 
ball 20 years earlier.  Some confusion is created by the 
later letter from the same doctor, however, because this 
letter offers essentially the same account of the December 
1967 consultation except with an ambiguous change in the 
veteran's described history of the left eye disability; the 
later letter states that the veteran's history of blurred 
vision in the left eye was associated with being struck with 
a bat during childhood.  In either case, neither letter 
suggests any clinical findings relating the veteran's 
December 1967 left eye disability to his service and no 
medical opinion is expressed to this effect.  While the 
doctor's letters are accepted as competent probative evidence 
to show that the veteran suffered from his left eye 
disability at least as early as December 1967, the somewhat 
unclear record of the veteran's own reported history at that 
time does not show that the disability began during or was 
aggravated by service.  To the extent that the veteran's 
report to the doctor in December 1967 suggests that his left 
eye disability began during his time in service, this 
suggestion made 20 years after service does not outweigh the 
clear objective contemporaneous evidence in the negative 
service discharge examination.

In summary, the preponderance of the evidence is against a 
finding that the veteran's current left eye disability is 
related to any injury or disease during service.  The Board 
sympathizes with the veteran and understands fully his belief 
that his current left eye disability was caused by an 
accident during service.  However, there is no evidence that 
any medical professional nor the veteran himself believed 
that he suffered from any chronic left eye disability when he 
was discharged from service; the veteran's left ye vision was 
reported to be 20/20 at that time.  There is nothing in the 
record reflecting a competent and direct medical diagnosis of 
a left eye disability until December 1967, more than 20 years 
after discharge.  There is simply no basis in the record to 
support a finding that the veteran's current left eye 
disability was caused by or aggravated by his service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement for service connection for a left eye disability, 
to include as a residual of an in-service left eye injury, is 
not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


